Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of the 6th day of
November 2007, is entered into by Achillion Pharmaceuticals, Inc., a Delaware
corporation with its principal place of business at 300 George Street, New
Haven, CT 06511-6624 (the “Company”), and Elizabeth A. Olek, B.S.Pharm., D.O.,
M.P.H., residing at 235 West End Avenue, Apartment 3H, New York, New York (the
“Employee”).

WHEREAS, the Company desires to engage the services of the Employee and the
Employee desires to be employed by the Company.

NOW, THEREFORE, in consideration of the employment of the Employee, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Employee agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on December 3, 2007 (the “Commencement
Date”) and ending on December 31, 2008 (such period as it may be extended, the
“Employment Period”), unless sooner terminated in accordance with the provisions
of Section 4. This agreement shall automatically renew for successive one-year
periods unless, at least six months prior to the expiration of the applicable
Employment Period, either party has notified the other party that this Agreement
shall not so renew.

2. Title; Capacity. The Employee shall serve as Vice President, Drug Development
and Chief Medical Officer, or in such other reasonably comparable position as
the Board of Directors (the “Board”) may determine from time to time. The
Employee shall be based at the Company’s headquarters in New Haven, Connecticut,
or such place or places in the continental United States as the Board shall
determine. The Employee shall be subject to the supervision of, and shall have
such authority as is delegated to the Employee by, the Board. The Board may also
designate an officer of the Company to whom you shall report.

The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board shall from time to time reasonably assign to the
Employee. The Employee agrees to devote his or her entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company. The Employee will
be eligible to participate in the Company’s performance review process.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $240,000 for the period commencing on the Commencement Date. Such salary
shall be subject to increase thereafter as determined by the Board.



--------------------------------------------------------------------------------

3.2 Bonus. The Employee shall be eligible to receive additional compensation of
up to 30% of the Employee’s then current base salary based upon the Employee’s
achievement of certain performance goals mutually agreed upon between the
Employee and the Board.

3.3 Fringe Benefits. The Employee shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him or her eligible to participate.

3.4 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his or her
duties, responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company from
time to time.

3.5 Equity. Upon the approval of the Board of Directors of the Company, the
Employee shall be granted an incentive stock option for the purchase of 60,000
shares of the Company’s common stock, at a price per share equal to the fair
market value at the time of Board of Director approval. These shares shall vest
over four years, with 25% of the shares subject to the grant vesting one year
from date of employment and the remainder vesting in equal quarterly
installments for the three-year period thereafter.

3.6 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholding taxes.

4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

4.1 Expiration of the Employment Period;

4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Employee, which notice shall identify
the Cause upon which the termination is based;

4.3 At the election of the Employee, for Good Reason (as defined below) within
twelve months following the consummation of a Corporate Transaction (as defined
below), upon not less than two weeks’ prior written notice of termination, which
notice shall identify the Good Reason upon which the termination is based;

4.4 Upon the death or disability (as defined below) of the Employee;

4.5 At the election of the Company, upon not less than fifteen (15) days’ prior
written notice of termination; or

4.6 At the election of the Employee, upon not less than fifteen (15) days’ prior
written notice of termination.

 

2



--------------------------------------------------------------------------------

5. Effect of Termination.

5.1 At-Will Employment. If the Employment Period expires pursuant to Section 1
hereof, then, unless the Company notifies the Employee to the contrary, the
Employee shall continue his or her employment on an at-will basis following the
expiration of the Employment Period. Such at-will employment relationship may be
terminated by either party at any time and shall not be governed by the terms of
this Agreement (except for Section 6 hereof).

5.2 Payments Upon Termination.

(a) In the event the Employee’s employment is terminated pursuant to
Section 4.1, Section 4.2, Section 4.4 or Section 4.6, the Company shall pay to
the Employee the compensation and benefits otherwise payable to him or her under
Sections 3.1 and 3.4 through the last day of his or her actual employment by the
Company.

(b) In the event the Employee’s employment is terminated by the Employee
pursuant to Section 4.3 or by the Company pursuant to Section 4.5, the Company
shall continue to pay to the Employee his or her salary as in effect on the date
of termination until the earlier of (i) the date that is twelve (12) months
after the date of termination or (ii) the date upon which the Employee commences
full-time employment with another Company.

5.3 Survival. The provisions of Sections 6, 8 and 10 shall survive the
termination of this Agreement.

5.4 Effect of Termination on Equity. In the event the Employee’s employment with
the Company is terminated (i) by the Employee pursuant to Section 4.3 or
(ii) within 12 months following a Corporate Transaction by the Company pursuant
to Section 4.5, then 100% of the original number of shares of common stock
subject to stock option agreements shall immediately vest and become exercisable
upon the date of the Employee’s termination.

5.5 Release. The payment to the Employee of the amount payable under
Section 5.2(b) shall (i) be contingent upon the Employee’s entering into a
binding release prepared by counsel to the Company and reasonably acceptable to
the Company and Employee in a form similar to the one attached hereto as Exhibit
A and (ii) constitute the sole remedy of the Employee in the event of a
termination of the Employee’s employment in the circumstances set forth in
Section 5.2(b).

6. Termination Obligations.

6.1 Return of Company’s Property. Employee hereby acknowledges and agrees that
all personal property, including, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints and other documents or
materials, or copies thereof, and equipment furnished to or prepared by Employee
in the course of or incident to Employee’s employment, belong to Company and
shall be promptly returned to Company upon termination of Employee’s employment.
Following termination, Employee will not retain any written or other tangible
material containing any proprietary information of information pertaining to the
Company’s proprietary information.

 

3



--------------------------------------------------------------------------------

6.2 Cooperation in Pending Work. For a period of 45 days following any
termination of Employee’s employment, Employee shall fully cooperate with the
Company in all matters relating to the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees of the Company.
Employee shall also cooperate in the defense of any action brought by any third
party against the Company that relates in any way to Employee’s acts or
omissions while employed by the Company.

7. Effect of Corporate Transaction. In the event the Company consummates a
Corporate Transaction that is not a Private Transaction (as defined below), then
an additional 25% of the original number of shares of common stock subject to
stock option agreements shall immediately vest and become exercisable upon the
date of the consummation of such transaction.

8. Non-Competition and Non-Solicitation Agreement; Non-Disclosure and Assignment
of Inventions Agreement. The Employee shall execute, simultaneously with the
execution of this Agreement, the Non-Competition and Non-Solicitation Agreement
attached hereto as Exhibit B, and the Non-Disclosure and Assignment of
Inventions Agreement attached hereto at Exhibit C.

9. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

9.1 “Cause” shall mean (a) a good faith finding by the Company that (i) the
Employee has failed to substantially perform his or her reasonably assigned
duties for the Company, or (ii) the Employee has engaged in dishonesty, gross
negligence or misconduct, which dishonesty, gross negligence or misconduct has
had a material adverse effect on the Company, (b) the conviction of the Employee
of, or the entry of a pleading of guilty or nolo contendere by the Employee to,
any felony or (c) breach by the Employee of any material provision of this
Agreement, any invention and non-disclosure agreement, non-competition and
non-solicitation agreement or other written agreement with the Company, which
breach is not cured within thirty days written notice thereof.

9.2 “Corporate Transaction” shall mean the sale of all or substantially all of
the capital stock (other than the sale of capital stock to one or more venture
capitalists or other institutional investors pursuant to an equity financing
(including a debt financing that is convertible into equity) of the Company
approved by a majority of the Board of Directors of the Company), assets or
business of the Company, by merger, consolidation, sale of assets or otherwise
(other than a merger or consolidation in which all or substantially all of the
individuals and entities who were beneficial owners of the Common Stock
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities entitled to vote generally in the
election of directors of the resulting, surviving or acquiring corporation in
such transaction).

9.3 “Disability” shall mean the inability of the Employee, due to a physical or
mental disability, for a period of 90 days, whether or not consecutive, during
any 360-day period to perform the services contemplated under this Agreement,
with reasonable accommodation, as that term is defined under state or federal
law. A determination of disability shall be made by a

 

4



--------------------------------------------------------------------------------

physician satisfactory to both the Employee and the Company, provided that if
the Employee and the Company do not agree on a physician, the Employee and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.

9.4 “Good Reason” shall exist upon (i) mutual written agreement by the Employee
and the Board of Directors of the Company that Good Reason exists; (ii) the
Employee being required by the Company to relocate such that such Employee’s
daily commute shall exceed 60 miles without the written consent of the Employee;
(iii) any material breach by the Company or any successor thereto of any
agreement to which the Employee and the Company are parties, which breach is not
cured within thirty days of written notice thereof; or (iv) demotion of the
Employee to a position with responsibilities or compensation less than such
Employee’s current position without the prior consent of the Employee; provided,
however, that nothing shall require the Employee to hold the same title or same
functional role within an entity resulting from a Corporate Transaction so long
as the Employee’s responsibilities or compensation are not diminished.

9.5 “Private Transaction” shall mean any Corporate Transaction where the
consideration received or retained by the holders of the then outstanding
capital stock of the Company does not consist of (i) cash or cash equivalent
consideration, (ii) securities which are registered under the Securities Act of
1933, as amended, or any successor statute (the “Securities Act”) and/or
(iii) securities for which the Company or any other issuer thereof has agreed to
file a registration statement within ninety (90) days of completion of the
transaction for resale to the public pursuant to the Securities Act.

10. Miscellaneous.

10.1 Entire Agreement; Modification. This Agreement constitutes the entire
Agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral,
including the letter agreement dated October 24, 2007. The parties hereby agree
that as of the date hereof, the letter agreement dated October 24, 2007 is of no
further force or effect and the Company shall have no obligations to the
Employee, and the Employee shall have not obligations to the Company, under such
letter agreement.

10.2 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered three business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 10.2.

10.3 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

5



--------------------------------------------------------------------------------

10.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee and approved by a
majority of the members of the Board of Directors of the Company.

10.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Connecticut (or, if appropriate, a
federal court located within Connecticut), and the Company and the Employee each
consents to the jurisdiction of such a court.

10.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him or her.

10.7 Waivers. No delay or omission by the Company or Employee in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company or Employee on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.

10.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

10.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

10.10 Employee’s Acknowledgments. The Employee acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Employee’s
own choice or has voluntarily declined to seek such counsel; (iii) understands
the terms and consequences of this Agreement; (iv) is fully aware of the legal
and binding effect of this Agreement; and (v) understands that the law firm of
Wilmer Cutler Pickering Hale and Dorr LLP is acting as counsel to the Company in
connection with the transactions contemplated by the Agreement, and is not
acting as counsel for the Employee.

[Remainder of page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

Achillion Pharmaceuticals, Inc. By:   /S/  MICHAEL D. KISHBAUCH  

Name: Michael D. Kishbauch

Title: President and Chief Executive Officer

Date: November 3, 2007

 

EMPLOYEE: /S/  ELIZABETH A. OLEK

Name: Elizabeth A. Olek

Date: November 6, 2007

 

7